PER CURIAM.
John W. Damadio appeals the decision of the Merit Systems Protection Board, Docket No. DC0752010038-I-1, dismissing his appeal of an alleged involuntary retirement from the United States Park Police. On thorough review, we affirm, the decision of the Board. Mr. Damadio states that his retirement was involuntary because his reassignment was a “a tremendous step backwards” in career advancement and caused him great stress. He also states that the reassignment was intended to cause him to retire.
We must affirm the Board’s decision unless it was: “(l)arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law; ©obtained without procedures required by law, rule, or regulation having been followed; or ©unsupported by substantial evidence.” 5 U.S.C. § 7703(c) (2000); Gibson v. Deparment of Veterans Affairs, 160 F.3d 722, 725 (Fed.Cir.1998). The Board’s finding that he had not established that his retirement was involuntary has not been shown to suffer from any of these defects, and must be affirmed.
Further, Mr. Damadio has not shown why the court’s refusal to compel production of documents was an abuse of discretion, for he does not identify how documents within the agency’s possession would support his argument that his retirement was involuntary.
No costs.